                                                                                  ;i c!
                                                                                     C!V.
                         3Un       ©niteb States! JBisitrict Court
                         for tlje ^outliem ©igtrict of (lleorgia'
                                    prun^toitk 5iibis(ion              sa

              The STATE OF GEORGIA, by and
              through THE GEORGIA VOCATIONAL
              REHABILITATION AGENCY, and BASE
              SERVICES OF ATHENS, INC.,

                   Plaintiffs,

                   V.                                            2:19-CV-00045


              THE UNITED STATES OF AMERICA,
              by and through the HONORABLE
              PATRICK SHANAHAN, Secretary of
              Defense; and the HONORABLE
              RICHARD V. SPENCER, Secretary
              of the Navy,

                   Defendants.


                                                     ORDER


                  Before the Court is Plaintiffs the State of Georgia, by and

              through the Georgia Vocational Rehabilitation Agency's, and Base

              Services   of    Athens,      Inc.'s     Application   for    a   Preliminary

              Injunction.     Dkt. No. 9.    This application has been fully briefed,

              and with the benefit of an evidentiary hearing held on May 15,

              2019, dkt. no. 23, it is ripe for review.               For the following

              reasons, Plaintiffs' Application for a Preliminary Injunction is

              GRANTED.




AO 72A
(Rev. 8/82)
                              FINDINGS OF FACT



I.     The Randolph-Sheppard Act

1. "Congress      enacted   the    [Randolph-Sheppard      Act]   in   1936   to

     ^provid[e]    blind    persons     with    remunerative      employment,

     enlarg[e]    the   economic    opportunities     of    the   blind,      and

     stimulat[e] the blind to greater efforts in striving to make

     themselves self-supporting.'"       Ga. Dep't of Human Res, v. Nash,

     915 F.2d 1482, 1483 (11th Cir. 1990) (quoting Ch. 638, 49 Stat.

     1559, 1559 (1936) (codified at 20 U.S.C. § 107(a) (1982))).

2. To accomplish this goal, the Randolph-Sheppard Act ("RSA") gives

     blind persons "priority in the bidding of contracts ^to operate

     vending facilities on any Federal property.'" Kan, by & through

     Kan. Dep't for Children & Families v. SourceAmerica, 874 F.3d

     1226, 1231 (10th Cir. 2017) (quoting 20 U.S.C. § 107(a)).i



1 Throughout this Order, the Court cites to this Tenth Circuit case and the
related lower district court decisions from the District of Kansas, see Kansas
V. United States, No. 15-CV-04907-DDC-KGS, 2016 WL 3129397, at *1 (D. Kan. Feb.
26, 2016), supplemented sub nom. Kansas v. United States, 171 F. Supp. 3d 1145
(D. Kan. 2016), affM in part sub nom. Kan, by & through Kan. Dep^t for Children
& Families, 874 F.3d at 1226; State of Kansas v. United States, 192 F. Supp. 3d
1184, 1187 (D. Kan. 2016), aff'd in part sub nom. Kan, by & through Kan. Dep^t
for Children & Families, 874 F.3d at 1226, as persuasive authority.       It is
important to note, however, that while the District of Kansas granted a
preliminary injunction in a similar RSA challenge to this case, the Tenth
Circuit affirmed on the issue of jurisdiction and exhaustion, and the
arbitration panel ultimately found that the United States had violated the RSA,
on appeal to the Eastern District of Virginia, the district court overturned
the arbitration panel's decision. See SourceAmerica v. United States Dep't of
Educ., 368 F. Supp. 3d 974, 983, 992-995 (E.D. Va. 2019). The district court
reasoned that because the contract at issue in that case did not involve the
blind vendor "operating" the dining services contract, then under the express
language of the statute and its implementing regulations, the RSA did not apply.
Id. at 992-995.    The court also overturned the decision on the merits for
several other reasons not relevant to this action. Id. at 995-1000. However,
despite the Eastern District of Virginia's conclusions in SourceAmerica, the
3. ''Although the RSA applies to all federal agencies. Congress

  charged the Secretary of the Department of Education (DOE) with

  administering, interpreting, enforcing, and resolving disputes

  arising under the RSA." Id. (citing 20 U.S.C. §§ 107(b), 107a,

  107d-l).

4. The    RSA   provides      that      "[t]he     Secretary,           through     the

  Commissioner,       shall   prescribe       regulations         to    establish      a

  priority for the operation of cafeterias on Federal property by

  blind licensees when he determines, on an individual basis and

  after     consultation       with     the      head   of        the    appropriate

  installation,        that   such    operation     can      be    provided       at   a

  reasonable cost with food of a high quality comparable to that

  currently     provided      to     employees,    whether        by    contract       or

  otherwise."        20 U.S.C. § 107d-3 (e).

5. "Those regulations provide that all contracts 'pertaining to

  the operation of cafeterias on Federal property' are subject to

  the RSA."     Kan. Dep't for Children & Families, 874 F.3d at 1231

  (quoting 34 C.F.R. § 395.33(c)).

6. "Under the    RSA, the      Secretary designates a              State Licensing

  Agency (SLA) in each state to issue licenses to qualified blind

   persons to operate vending facilities on federal property." Id.


Court still cites the Tenth Circuit and District of Kansas decisions on the
preliminary injunction issue as persuasive authority because whether the RSA
applies in this case where the blind vender will operate the entire contract is
not at issue. Thus, for the purposes of this Order, the Kansas cases remain
quite instructive.
  (citing    20    U.S.C. § 107a(a)(5)).              The     Tenth   Circuit       has

  summarized how a designated SLA works with a blind vendor and a

  federal    agency     to    procure    vending-facilities           services      as

  follows:


    When   a  federal  agency  procures  vending-facility
    services, it does not contract directly with a blind
    vendor.    The agency instead negotiates a contract
    directly with the SLA or solicits competitive bids for
    the contract.        If the federal agency solicits bids, it
    must invite the SLA to bid on the contract.    The SLA
    then selects a licensed blind vendor and submits a bid
    on    that     vendor's   behalf     if    the   vendor     can   provide
    services ''at comparable costs and of comparable high
    quality." If the SLA's bid is "within a competitive
    range and has been ranked among those proposals which
    have a reasonable chance of being selected for final
    award," then the procuring agency must consult with the
    Secretary. The Secretary must then give priority to the
    blind vendor if she determines that the "operation can
    be provided at a reasonable cost" and at a comparatively
    "high quality." If the SLA and its blind vendor are
    awarded the contract, then the blind vendor operates the
    dining facility and manages the day-to-day operations.

Kan. Dep't for Children & Families, 874 F.3d at 1231-32 (quoting

34 C.F.R. § 395.33(a),(b)).

7. The RSA also "provides for arbitration of all disputes between

  an SLA and a federal agency that has solicited vending-facility

  services."      Id.   The Act states that whenever any SLA determines

  that   any      federal    agency    "is     failing   to     comply       with   the

  provisions" of the RSA, the SLA "may file a complaint with the

  [Secretary of Education] who shall convene a panel to arbitrate

  the    dispute     pursuant    to     section      107d-2    of     this    title."

  20 U.S.C. § 107d-l(b).              If the    arbitration      panel finds the
  agency to have violated the RSA, then the head of the federal

  agency at issue "'shall cause such acts or practices to be

  terminated promptly and shall take such other action as may be

  necessary to carry out the decision of the panel." Id. § 107d-

  2(b)(2).

8. "The arbitration panel's decision is subject to judicial review

  as a final agency action under the Administrative Procedure Act

  (APA) . . . see 5 U.S.C. § 706(2)(A)."           Kan. Dep't for Children

  & Families, 874 F.3d at 1232.

II.   The Solicitation and Plaintiffs' Bid

9. On July 31, 2018, the United States Navy ("the Navy") issued a

  Solicitation,    Solicitation       No.   N68836-18-Q-0099,     for   a   new

  dining facilities contract ("the Solicitation") at the Naval

  Submarine    Base,     Kings    Bay,   Georgia   ("Naval    Base"),   which

  requested proposals by August 23, 2018.            Dkt. No. 9-1 SI 4; Dkt.

  No. 12-3.


10.   At that time, the          dining facilities    services    were being

  provided by Plaintiff Base Services of Athens, Inc. ("BSA").

  Dkt. No. 12-1 SI 4.


11.   The incumbent contractor, BSA, saw an opportunity to team

  with   The   Georgia    Vocational     Rehabilitation      Agency   ("GVRA")

  (collectively    "Plaintiffs")—Georgia's         SLA   under   the    RSA—to

  participate in the RSA program and continue to help GVRA operate

  the contract.    Transcript (hereinafter "TR") 72, Dkt. No. 22.
12.   BSA and GVRA agreed that BSA would provide technical and

  management assistance to GVRA for preparing a proposal for and

  performing the contract awarded by the Solicitation.            Id.

13.   Although the exact relationship between GVRA and BSA is

  unclear, the evidence shows the following: GVRA and BSA agreed

  to submit a proposal for the Solicitation and had an unwritten

  agreement to operate the contract if GVRA won the award; GVRA,

  as the designated SLA for Georgia and with the assistance of

  BSA's incumbent status and expertise, drafted and submitted a

  bid for the Solicitation; BSA would continue to work on the

  Naval Base performing the same dining services under the new

  contract; BSA would train and mentor a             new   blind manager to

  operate the entire contract on the base.          TR 84-87, 99-101, 104-

  05, 108-109.

14.   GVRA had already contacted the Navy, specifically the Fleet

  Logistics     Center   Jacksonville   (^^FLCJ")     that   handles    these

  contracts, to notify the agency of its interest in competing

  for the Solicitation on March 14, 2018, and the FLCJ determined

  that the Solicitation was subject to the provisions of the RSA.

  Dkt. No. 12-1 1 6.


15.   The Solicitation indicated that the award would be set aside

  for   small   business   concerns   because   it    qualified   under   the

  HUBZone program, unless it was determined that award should be
  made to the SLA under the regulations implementing the RSA.                      See

  Dkt. 12-3 at 80.


16.    The Solicitation also provided that ''[p]ursuant to 20 USC 107

  and 34 CFR 395.33, a Randolph-Sheppard Act (RSA) State Licensing

  Agency (SLA) that submits an offer will be granted a priority

  in the source selection.           If an SLA submits an offer that is in

  the competitive range, the Contracting Officer may initiate

  discussions solely with the SLA for the purpose of facilitating

  an award to the SLA without further consideration of the other

  Offerers."     Id.        A contracting officer, Libia Cristancho, sent

  an    email   to    GVRA    on   behalf   of    FLCJ     stating   the    same   and

  requesting         some    additional        information     after       Plaintiffs

  submitted their proposal.             Exhibit 7.

17.    Four entities, including GVRA, bid on the Solicitation, and

  GVRA's    proposal        presented    the     highest    price.     Defendants'

  maintain that GVRA's initial price was $134,700 per month.                       Dkt.

  No. 12-1 f 8.             Plaintiffs contend that it was $134,100 per

  month.    TR 89.


III. Competitive Range Determination and Subsequent Negotiations

18.    The FLCJ Contracting Officer determined that all four offers

  were among the most highly rated proposals and, therefore, fell

  into the competitive range.             Dkt. No. 12-1 ^ 8.         As such, FLCJ

  entered into sole-source discussions with GVRA for the purpose
  of facilitating an award to GVRA without further consideration

  of the other proposals.        See Exhibit 7.

19.   At this point, FLCJ contacted cost analyst Stacy McClendon

  and asked her to perform calculations to determine what price

  would be reasonable for the Solicitation contract.                    TR 11, 18.

  Ms. McClendon testified that she was told to review the proposal

  and negotiate with GVRA.        TR 11.

20.   To determine whether GVRA's price was ''fair and reasonable,"

  Ms. McClendon developed a target price, a minimum price, and a

  maximum price based on performance data provided by GVRA and

  BSA and what she understood to be a decrease in the amount of

  meals served under the new Solicitation contract as compared to

  BSA's prior contract.          TR 18-19.       She testified that she was

  told about the decrease in meals served—what she remembered as

  a   decrease   of   about    600,000      to    400,000   a    year—from      the

  contracting specialist.         TR 20.

21.   Contrary   to   Ms.     McClendon's        understanding,     the     "Daily

  Workload    Estimate"     in     the     Solicitation,        which     provides

  contractors    with   estimated         future    information         about   the

  anticipated labor     costs to         use in constructing their bids-

  including the number of meals—was identical to the estimate

  given in BSA's prior contract with the Naval Base and with the

  bridge contracts that BSA subsequently entered into with the

  Naval Base.    See Exhibits 4, 5, 6.
22.   In other words, any alleged drop in meals was not reflected

  in the       Daily Workload Estimate" of the Solicitation.             See

  Exhibits 4, 5, 6.

23.   Moreover, Don James, the CEO of BSA, testified that even if

  the meal numbers had decreased, such a decrease would not affect

  operating costs as compared to the earlier contract because the

  dining services labor costs would be about the same.                 TR 76.

  That is, even if meals served decrease from 600,000 to 400,000,

  the cost to the operator to serve these meals would not decrease

  much, if at all.

24.   Regarding Ms. McClendon's minimum, target, and maximum price

  values, she testified that the minimum and maximum would be

  about five percent below and above the target price.            TR 24.

25.   With her minimum, target, and maximum price values in hand,

  Ms. McClendon held two conference calls on the same day with

  Charlie Garrett from GVRA, Don James for BSA, and others to

  discuss GVRA's proposal.         TR 89-91, 107.

26.   Ms. McClendon testified that after speaking with Plaintiffs'

  representatives during the call, she was concerned about the

  explanations given for ^'some cost elements and no explanations

  on others," specifically the lack of explanation for profit

  increase and the general and administrative rate.              TR 35-36.,

  She   also    testified   that   Plaintiffs   refused   to   lower    their

  initial bid price, so the conversation ended with her telling
  Plaintiffs that she would let the contracting officer know.              TR

  26, 34.     Based on the phone conversation and the explanations

  given by Plaintiffs' representatives, Ms. McClendon determined

  that their proposal was not fair and reasonable.            TR 35.

27.   Ms. McClendon's testimony was contradicted by two witnesses.

  Don James and Charlie Garrett testified that they did lower

  their price two times to a final number of $130,000.                  TR 88,

  90, 109.

28.   Both Mr. James and Mr. Garrett explained that their higher

  price of $134,100 was predominantly due to the addition of a

  blind manager who would be trained and mentored by BSA and would

  operate the contract.       TR 85-87, 108-109.      The addition of the

  blind manager added $6,000 per month to the contract bid.^                TR

  89.


29.   Mr. James and Mr. Garrett testified that FLCJ wanted them to

  substitute the blind manager for one of BSA's two existing

  managers,    but   both   of them testified       that   because      of the

  complexities of operating a dining services contract on a large

  military base like the Kings Bay Naval Station, the blind

  manager would not have the knowledge necessary to perform either

  of the other two managers' jobs.         TR 87-89, 108-109.




2 This fact is supported by Mark Brock's letter to Plaintiffs, dkt. no. 9-1,
which explains that one of the reasons that Plaintiffs' bid was rejected was
that GVRA "proposed another level of management as a Contract Manager," which
would have increased the staff from 32 to 33 full time members.   Id.

                                     10
30.   Mr. James and Mr. Garrett testified that they lowered their

  bid in an effort to alleviate FLCJ's concerns about the price

  of including the blind manager.            TR 88-90, 108-109.

31.   Mr. Garrett testified that the conversation ended with FLCJ's

  representatives saying that they would talk about it and get

  back to them, but FLCJ never gave a counter offer or continued

  negotiations.       TR 109-110.

32.   Based on Ms. McClendon's determination that GVRA's proposal

  was not fair and reasonable, FLCJ sent GVRA a letter on January

  22, 2019, informing GVRA that FLCJ had eliminated GVRA's bid

  from the competitive range because it determined that GVRA's

  proposal was ''no longer considered to be among the most highly

  rated proposals being considered for award" and was not "ranked

  among those proposals which have a reasonable chance of being

  selected for final award."             Dkt.   No. 9-1 (Letter from      Mark

  Brock).       Mark Brock, the Director of Large Service Contracts

  for    FLCJ   and   the   contractor      officer   for   the   Solicitation,

  testified that had GVRA's price been reasonable, it would have

  been awarded the contract.          TR 70-71.

33.   It is undisputed that neither FLCJ nor anyone else with the

  Navy     consulted    with    the    Secretary      of    Education    before

  eliminating GVRA's bid from consideration.                See Dkt. No. 12 at

  16-17.




                                       11
III. Prior Contract and Bridge Contracts


34.   BSA's initial contract with the Naval Base ran from 2015 until

  September 30, 2018 for a price of $125,502 per month.                TR 14;

  Ex. 1.


35.   The cost of the contract for food services at the Naval Base

  increases each year because the cost of labor increases each

  year pursuant to a collective bargaining agreement between the

  contractor and the employee union.           Pursuant to the contract,

  the Navy makes equitable adjustments in the price of the

  contract to account for increased labor costs.          TR 17, 94.    These

  adjustments are made on October 1^^ of each year.            Exhibit 3.

36.   While GVRA's bid for the Solicitation was still pending, the

  Naval Base entered into a bridge contract with BSA to continue

  operating dining services on the base from October 1, 2018 until

  January 31, 2019 for a price of $127,642 per month, which was

  the same price as the initial three-year contract with BSA plus

  a three-percent increase pursuant to the collective bargaining

  agreement with the union.

37.   The Navy considered this price to be reasonable.          TR 30.     The

  Navy     must   certify   that   all    contract   prices   are   fair   and

  reasonable.      TR 55.


38.   Don James testified that he did not increase the price for

  the first bridge proposal because he believed its purpose was



                                     12
  just to allow BSA and the Naval Base to finish negotiations for

  a longer five-year contract.    TR at 93.

39.   BSA and the Navy entered into a second bridge contract for

  the period of February 2019 to May 31, 2019 for a price of

  $132,700 per month.    TR 92-93; Exhibit 1.       Don James testified

  that this increased price reflected the temporary nature of a

  bridge contract and the inherent risks involved.        TR 93.

40.   A third bridge contract was proposed by the Navy for the

  period of June 1, 2019 to May 31,2020 for the price of $128,855.

  TR 7, 15; Exhibit 1.    This proposed third bridge contract has

  not been executed.



IV. Procedural History


41.   On March 26, 2019, GVRA initiated arbitration pursuant to the

  RSA by filing a Request for Arbitration with the Department of

  Education    arguing   that    by      removing   GVRA's    bid      from

  consideration, failing to      award    the   contract to GVRA,       and

  failing to consult the Secretary of Education, the Navy violated

  the RSA.    Dkt. No. 9-1 (GVRA's Request for Arbitration).           This

  arbitration has not yet commenced as the Department of Education

  has yet to send notice to Plaintiffs or the Navy.          TR 113.

42.   On April 1, 2019, Plaintiffs filed a Complaint and Motion for

  Preliminary Injunction Relief, Dkt. Nos. 1, 2, and on April 5,




                                  13
  2019, Plaintiffs filed their Application for a Preliminary

  Injunction, dkt. no. 9.

43.   The Court held an evidentiary hearing on May 15, 2019.     Dkt.

  No. 22-23.


44.   Don James testified that BSA would be willing to perform the

  bridge contract pending the conclusion of the arbitration for

  $130,000 per month.    TR 99.


                            LEGAL STANDARD


      ''A preliminary injunction is an extraordinary remedy never

awarded as of right." Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 24 (2008) (citing Munaf v. Geren, 553 U.S. 647, 689-90

(2008)).    To receive a preliminary injunction, the plaintiff must

establish    the   following   requirements:   ""(1)   a   substantial

likelihood of success on the merits; (2) a substantial threat of

irreparable injury; (3) that the threatened injury to the plaintiff

outweighs the potential harm to the defendant; and (4) that the

injunction will not disserve the public interest."          Palmer v.

Braun, 287 F.3d 1325, 1329 (11th Cir. 2002) (citing Suntrust Bank

V. Houqhton Mifflin Co., 268 F.3d 1257, 1265 (11^*^ Cir. 2001)).

      The plaintiff must clearly meet the burden of persuasion on

each of these four factors.    Four Seasons Hotel & Resorts, B.V. v.

Consorcio Barr, S.A., 320 F.3d 1205, 1210 (11th Cir. 2003).       When

a court issues an injunction, the court's order must ''state the



                                  14
reasons why it issued," ''state its terms specifically," and

"describe   in   reasonable    detail-and     not      by   referring    to    the

complaint   or   other   document—the       act   or    acts   restrained       or
required." Fed. R. Civ. P. 65 (d)(1).             Finally, "where facts are

bitterly contested and credibility determinations must be made to

decide whether injunctive relief should issue, an evidentiary

hearing must be held."        McDonald^s Corp. v. Robertson, 147 F.3d
1301, 1312 (11th Cir. 1998).

                           CONCLUSION OF LAW


I.   Whether the Court Can Issue a Preliminary Injunction in This

     Case


     Before reaching the merits of Plaintiffs' request for a

preliminary injunction, the Court will address the issues of

jurisdiction and this Court's authority to issue a preliminary

injunction in this case.        Defendants' arguments that injunctive

relief is not available in this action also merit discussion.

Specifically,     Defendants     argue     that     injunctive     relief       is

unavailable in this case because Plaintiffs have not established

a viable district court claim in that the injunction is a "stand

alone" injunction—i.e., not tethered to any claim on the merits

pending in this Court.     Defendants also argue that such relief is

improper    because      Plaintiffs        have     not      exhausted        their

administrative remedies and BSA is not a proper party to this

action.


                                      15
    A. Jurisdiction and Authority

    In this case, the Court has jurisdiction over Plaintiffs'

request for a preliminary injunction pursuant to its authority to

review the arbitration panel's decision under the RSA and the APA

and its incidental equitable jurisdiction to impose temporary

restraint to preserve the status quo pending the ripening of the

claim for judicial review. As an initial matter, the United States

is immune from suit unless it "expressly and unequivocally waives

its sovereign immunity."   Kan. Dep't for Children & Families, 874

F.3d at 1240 (citing United States v. Mitchell, 445 U.S. 535, 538

(1980)).   However, the APA contains a limited waiver of sovereign

immunity which allows ''Ma] person suffering legal wrong because

of agency action' to ^seek[ ] relief other than money damages' in

federal court."   Id. (quoting 5 U.S.C. § 702).   Moreover, "[t]he

RSA gives this Court authority to review the arbitration panel's

decision as a final agency action under the [APA]." Ga. Vocational

Rehab. Agency Bus. Enter. Program v. United States, No. 4:18CV148,

2019 WL 279992, at *4 (E.D. Va. Jan. 22, 2019) (citing 20 U.S.C.

§ 107d-2).

     "Here, [GVRA] sought nonmonetary relief to remedy an alleged

wrong inflicted upon it by a federal agency: it requested a

preliminary injunction while it sought to remedy in arbitration

the [Navy's] alleged violation of the RSA."        Kan. Dep't for

Children & Families, 874 F.3d at 1240.      Because the Court has

                                16
jurisdiction to review the arbitration panel's decision under the

RSA and the APA, it also has incidental equitable jurisdiction to

issue injunctive relief to maintain the status quo while the

underlying arbitration is pending. As explained by a court in the

Western   District of Texas that presided over a similar case,

''[b]ecause the power to enter a preliminary injunction pending the

resolution of an administrative proceeding is ^merely incidental

to the courts' jurisdiction to review final agency action[,]' Mif]

a court [has] jurisdiction of the substantive claim, the court's

incidental equitable jurisdiction . . . gives the court authority

to impose a temporary restraint in order to preserve the status

quo pending ripening of the claim for judicial review.'"         Johnson

V. United States, No. EP-14-CV-00317-DCG, 2014.WL 12540469, at *4

{W.D. Tex. Sept. 12, 2014) (quoting Colo. Dep't of Human Serv. v.

United States, 74 Fed. Cl. 339, 347 (2006)).        In other words, if

a   district   court   will ''eventually   have   jurisdiction   of   the

substantive claim," such as review         of an arbitration panel's

decision, then the Court has the authority to grant injunctive

relief to maintain the status quo pending the outcome of that

arbitration panel's decision.     See Colo. Dep't of Human Serv., 74

Fed. Cl. at 347 ("Thus, in order to grant the type of preliminary

injunction that plaintiffs seek, this Court must 'eventually' have

jurisdiction over plaintiffs' substantive claims. Put another way,

the Court must ask whether it will have jurisdiction to review the

                                   17
arbitration panel's decision at the conclusion of the arbitration

proceedings.").

     Based on this reasoning, other courts have determined that a

district court has jurisdiction to issue a temporary restraining

order or grant a preliminary injunction to maintain the status quo

while   an   SLA's challenge   under the   RSA is pending   before an

arbitration panel.     See Kan. Dep't for Children & Families, 874

F.3d at 1252; Kentucky v. United States ex rel. Haqel, 759 F.3d

588, 600 (6th Cir. 2014); Kansas v. United States, No. 15-CV-

04907-DDC-KGS, 2016 WL 3129397, at *3 (D. Kan. Feb. 26, 2016),

supplemented sub nom. Kansas v. United States, 171 F. Supp. 3d

1145 (D. Kan. 2016), aff'd in part sub nom. Kansas, 874 F.3d at

1226; Ga. Vocational Rehab. Agency Bus. Enter. Program v. United

States, 354 F. Supp. 3d 690, 701 (E.D. Va. 2018); Ga. Vocational

Rehab. Agency Bus. Enter. Program v. United States, No. 4:18CV148,

2019 WL 279992, at *1 (E.D. Va. Jan. 22, 2019); Johnson v. United

States, No. EP-14-CV-00317-DCG, 2014 WL 12540469, at *10 (W.D.

Tex. Sept. 12, 2014); Fla. by & through Fla. Dep't of Educ. v.

United States by & through Mattis, No. 3:18-CV-422-J-34PDB, 2018

WL 3860142, at *2 (M.D. Fla. Mar. 30, 2018);     Haw., Dep't of Human

Servs., Div. of Vocational Rehab., Hoopono-Servs. for the Blind v.

United States Marine Corps by & through Neller, No. CV 18-00128

LEK-KJM, 2018 WL 2187977, at *5 (D. Haw. May 11, 2018).     The Court

finds the holdings of these cases to be persuasive.     As such, the

                                   18
Court    finds    that       it   has   federal     question    jurisdiction    over

Plaintiffs' request for a preliminary injunction and the authority

to issue such an injunction pursuant to the RSA and the APA.                     See

Kan. Dep't for Children & Families, 874 F.3d at 1252 {''The district

court had jurisdiction to issue the preliminary injunction under

§ 1331 and the RSA, and under the APA's limited waiver of sovereign

immunity.").

        Defendants nonetheless argue that injunctive relief is not

available in this case because a "request for preliminary relief

needs to be tethered to a claim on the merits that currently can

be   and   is    being       pursued    in   the   district     court," and     here.

Defendants argue "Plaintiffs have not asserted any such claim

before this Court."               Dkt. No. 12 at 9.        Defendants base this

argument on the idea that "[t]here is no such thing as a suit for

a traditional injunction in the abstract," and therefore, any

motion for a preliminary injunction "must be based upon a cause of

action,    such   as     a    constitutional       violation,   a   trespass,   or   a

nuisance."       Alabama v. U.S. Army Corps of Enq'rs, 424 F.3d 1117,

1127 (11th Cir. 2005) (quoting Klay v. United Healthqroup, Inc.,

376 F.3d 1092, 1097 (11th Cir. 2004)).                   In essence. Defendants

argue that Plaintiffs' request for a preliminary injunction is a

"freestanding" request untethered to any claim on the merits, and

therefore, because that request is not "the procedure set forth in




                                             19
federal law," the Court should deny it as improper.                   Dkt. No. 10-

11, 13.

     In Ga. Vocational Rehab. Agency Bus. Enter. Program, 2019 WL

279992,   at *1,    a    district court in          the    Eastern     District of

Virginia—in     a   case     involving    GVRA   as       a    plaintiff—recently

considered and rejected this same argument asserted by Defendants.

In that case, the defendants relied on a Western District of

Oklahoma decision. Ok. Dep^t of Rehab. Serves v. United States,

Case No. 5:18cvll97, ECF No. 10 at 3-4 (W.D. Ok. Dec 17, 2018),

that held that it would be improper for the court to grant the

SLA's temporary restraining order ^^because the state licensing

agency's action constituted a ^suit for traditional injunction in

the abstract.'"      (citing Alabama, 424 F.3d 1117, 1127 (11th Cir.

2005)).    The Eastern District of Virginia Court explained that a

^'^suit for traditional injunction in the abstract' is the principle

that a suit for injunctive relief cannot stand unless it is based

upon ^some independent legal right . . . being infringed.'"                       Ga.

Vocational Rehab. Agency Bus. Enter. Program, 2019 WL 279992, at

*1 (quoting Alabama, 424         F.3d at 1127).               However, the court,

disagreeing with the Western District of Oklahoma, concluded that

''here,   the   relief     requested   does   not    amount      to   a   'suit   for

traditional injunction in the            abstract'        because     the suit for

injunctive relief is based on Plaintiffs' independent legal right



                                         20
to arbitrate the Government's alleged failure to comply with the

Randolph Sheppard Act."       Id. at *4.

       Instead, the court found cases cited by the plaintiff to be

more persuasive.       Id. at *3.       For instance, the court found
Randolph-Sheppard Vendors of Am. v. Weinberger, 795 F.2d 90 (1986)

(citing Fed. R. Civ. P.65) to be persuasive where '''the D.C. Court

of Appeals reversed a district court's decision to decide an RSA

case   on   the   merits   before   arbitration   but   admonished   that   a

plaintiff seeking to preserve its rights under the RSA 'should
have sought a stay or an injunction against the contract awards

pending arbitration.'"       Ga. Vocational Rehab. Agency Bus. Enter.

Program, 2019 WL 279992, at *3.         Moreover, the court cited Colo.

Dep't of Human Serv., 74 Fed. Cl. at 347, for the proposition that

the court has incidental equitable jurisdiction to maintain the

status quo as discussed above.        Ga. 'Vocational Rehab. Agency Bus.

Enter. Program, 2019 WL 279992, at *3.         Based on these cases, the

court concluded that because the plaintiffs had filed a complaint

for arbitration under the RSA, it had jurisdiction pursuant to the

APA to issue a preliminary injunction while the arbitration was

pending.3



3 It is true that the Eastern District of Virginia Court stated in concluding
that it had jurisdiction to issue a preliminary injunction that it was
maintaining the status quo of the plaintiffs and defendant's "contractual
relationship" while the arbitration was pending, and in this case, Plaintiffs
do not yet have a contractual relationship with Defendants. Ga. Vocational
Rehab. Agency Bus. Enter. Program, 2019 WL 279992, at *3.   Nonetheless, this
fact does not affect the Court's finding that it has jurisdiction over this

                                      21
     The   Court finds the Eastern         District   of   Virginia   court's

analysis to be persuasive, and therefore, the Court likewise finds

in this case that ^^the relief requested does not amount to a ^suit

for traditional injunction in the abstract' because the suit for

injunctive relief is based on Plaintiffs' independent legal right

to arbitrate the Government's alleged failure to comply with the

Randolph Sheppard Act."            at *4.     In other words. Plaintiffs'

request for a preliminary injunction is tethered to its rights

under the RSA, which they are pursuing through arbitration as

required by the RSA. That same statute gives this Court authority

to review the arbitration panel's decision.              As such, this Court

has incidental equitable jurisdiction to maintain the status quo

by issuing a preliminary injunction while the arbitration is

pending.

      Next, Defendants argue that granting Plaintiffs' requested

preliminary injunction would be improper because Plaintiffs have

failed to exhaust administrative remedies as required by the RSA.

To begin, the RSA's arbitration requirement is not jurisdictional,

see Kentucky, 759 F.3d at 598-99 ("'The bar for establishing a

jurisdictional requirement is quite high and not to be inferred


case nor its rejection of Defendants' argument that this is a traditional
injunction in the abstract. Rather, as explained below, the Court finds that
the request for a preliminary injunction is tethered to GVRA's independent legal
right to arbitrate the Defendants' alleged failure to comply with the RSA, and
because the Court has jurisdiction to review that arbitration decision under
the APA, it has incidental equitable jurisdiction to issue a preliminary
injunction to maintain the status quo—i.e., BSA's incumbent contractor status
at the Naval Base and GVRA's bid for the Solicitation.

                                      22
lightly.    For the reasons stated above, we do not believe the Act

contains statements sufficient to clear this hurdle and impose a

limit on the jurisdiction of federal courts.               Thus, we hold that

the Act's exhaustion requirement is not jurisdictional."); Kan.

Dep't for Children & Families, 874 F.3d at 1250 (finding the RSA's

arbitration requirement not jurisdictional).                Nonetheless, as a

prudential matter, ''failure to exhaust administrative remedies is

[often] fatal to a suit in federal court." Kan. Dep't for Children

& Families, 874 F.3d at 1250 (citation omitted); Kentucky, 759

F.3d at 599 ("Even though the Act's exhaustion requirement is not

jurisdictional,       it   has      bite.").     But,    "judicially       created

exhaustion requirements are 'subject to numerous exceptions.'"

Id. (citation omitted).          District courts have discretion to excuse

exhaustion, and "[i]n accordance with that discretion the federal

courts have recognized at least three prudential exceptions to

exhaustion requirements." Kentucky, 759 F.3d at 599. "Exhaustion

may be     excused    if   a   litigant can      show:    (1)     that   requiring

exhaustion    will     result       in   irreparable     harm;    (2)    that   the

administrative       remedy    is   wholly inadequate;       or    (3)   that   the

administrative       body is biased, making recourse              to the    agency

futile."     Id.; see also Kan. Dep't for Children & Families, 874

F.3d at 1250 ("We permit district courts to excuse a failure to

exhaust     where     '(1)       the     plaintiff     asserts      a    colorable

constitutional claim that is collateral to the substantive issues

                                          23
of the administrative proceedings, (2) exhaustion would result in

irreparable harm, and (3) exhaustion would be futile.'" (citation
omitted)).

     In this case, the Court concludes that the RSA's exhaustion

requirement should be excused because Plaintiffs have shown that
requiring them to complete arbitration before filing for a
preliminary injunction in this Court would result in irreparable

harm.   '''Courts apply the same irreparable harm standard in the

failure-to-exhaust      context    as    in   the    preliminary   injunction

context."    See Kan. Pep't for Children & Families, 874 F.3d at

1250. In defining the likelihood of irreparable harm, the Eleventh

Circuit requires that it "must be neither remote nor speculative,

but actual and imminent."         Sieqel v. LePore, 234 F.3d 1163, 1176

(11th Cir. 2000) (quoting Ne. Fla. Chapter of Ass'n of Gen.

Contractors of Am. v. City of Jacksonville, 896 F.2d 1283, 1285

(11th Cir. 1990); see also Kan. Dep't for Children & Families, 874

F.3d at 1250 ("For an injury to be irreparable it 'must be both

certain and great,' not 'merely serious or substantial.'").                "A

plaintiff shows it will suffer irreparable harm if it demonstrates

there is 'a significant risk that [it] will experience harm that

cannot be compensated after the fact by monetary damages.'"              Kan.

Dep't for    Children    &   Families, 874          F.3d   at 1250 (citations

omitted).    "For instance, a party suing the government suffers

irreparable harm where 'monetary relief might not be available

                                        24
. . . because of the [government's] sovereign immunity.'"        Id. at

1251.


        Here, Plaintiffs will experience irreparable harm in the loss

of the contract (if they were supposed to be awarded it as they

allege), the loss of employees, the economic loss involved in

bidding for another contract, and the loss of not being able to

bid for the contract after BSA loses its incumbent status.         With

respect to each of these losses, sovereign immunity bars the

arbitration panel or a federal court from awarding Plaintiffs

monetary damages even if the panel finds that Defendants violated

the RSA.      Although economic harm is generally not irreparable, it

is here because ^'requiring [Plaintiffs] to complete arbitration

before challenging the [Defendants'] decision" to drop them from

the competitive range and not award them the contract ^'would have

resulted in a loss for which there is no remedy—an irreparable

harm."     Kan. Dep't for Children & Families, 874 F.3d at 1251.

        Specifically, Plaintiffs would lose out on the contract award

for     the   Solicitation.     Without   a    preliminary   injunction.

Defendants will be allowed to award the contract to another party

and Plaintiffs will be unable to compete for the contract since it

has been eliminated from consideration.       See Cardinal Maint. Serv.,

Inc. V. United States, 63 Fed. Cl. 98, 110 (2004) (^^It is well-

settled that a party suffers irreparable injury when it loses the

opportunity to compete on a level playing field with other bidders.

                                   25
Irreparable injury includes, but is not limited to, lost profits

which would flow from the contract.")                      {citations omitted).              If

Plaintiffs' allegations are correct and they were supposed to be

awarded the contract under the RSA, then they will have lost out

on a contract—and therefore the profits of that contract—that they

were   entitled     to     be   awarded.        See    SAI   Indus.      Corp.   v.    United

States, 60 Fed. C. 731, 741 (2004) (''Irreparable injury can be

shown in the 'form of lost opportunity to fairly compete for and

perform work under the contract, including but not limited to lost

profits that would generate therefrom.'").                     Thus, by the time the

arbitration        panel    reaches       a    decision.      Plaintiffs         will       have

incurred     substantial         and   unrecoverable         lost   profits      and    other

costs, even if the panel finds in its favor.                        See Kan. Dep't for

Children & Families, 874 F.Sd at 1251 ("As a result, there was a

significant risk that Kansas would have suffered great financial

harm    by   the    time    it    eventually          prevailed     in    arbitration.");

Johnson, No. EP-14-CV-00317-DCG, 2014 WL 12540469, at *7 (W.D.

Tex. Sept. 12, 2014) (finding irreparable harm because of the lost

profits of the blind vendor which would also result in lost fees

for    the   SLA,   none of       which       could   be   remedied if the            SLA    was

successful in arbitration).

       Moreover, GVRA teamed with BSA precisely so that it could

receive the advantage of submitting a bid for the Solicitation to

be performed by the incumbent contractor.                         TR 72.     The loss of

                                               26
incumbent status—which will occur since no new bridge contract has

been signed with BSA and GVRA has been eliminated with respect to

the   Solicitation—will cause an        unrecoverable economic loss         with

respect to phase-in costs.         These ''phase-in costs" are incurred

when the contractor has to higher a new team of employees, train

the team, and get security clearances for employees to begin a new

dining services contract on a federal property, and all of these

costs are either added to the bid price—raising the price of the

bid   making   it less likely to          be   selected—or    absorbed   by the

contractor—making the contract less profitable.                 TR 97-98.     In

other    words,   loss   of incumbent     status   will   result   in    harm to

Plaintiffs in either lost profits or loss of the entire contract.

See Kentucky, 759 F.3d at 599 {finding irreparable injury where

the   United   States    Army   awarded    a   dining   services   contract to

another bidder and ousted the incumbent blind vendor and SLA).

        Finally, GVRA as the SLA under the contract would receive

twelve percent of BSA's profits as a set-aside fee, and the federal

government through its programs supporting SLAs matches some of

the set-aside money by a ratio of three-to-one.              As Charlie Garrett

testified, GVRA was interested in this contract because of its

size since there are not many dining service contracts like it

available for GVRA, and it allows the blind vendor to make a decent

salary.    TR at 111.     Thus, if Plaintiffs are forced to wait until

the arbitration is completed to seek relief in this Court, even if

                                      27
GVRA   wins   at    the   arbitration    and   is   ultimately   awarded   the

contract, the loss of the incumbent status will increase BSA's

costs, decrease its profits, and therefore, decrease the fees and

matching funds owed to GVRA.          Again, as explained above, none of

these monetary losses would be recoverable.

       Defendants     argue    that     Plaintiffs     have   not   suffered

irreparable harm, in part, because BSA lacks standing in this case

and is not a proper party because it does not have privity with

the United States, did not solicit for the contract award, and

will not receive the ultimate contract if GVRA is successful in

the arbitration, and as such, any alleged losses to BSA should not

be considered in analyzing irreparable harm.           First, as an initial

matter, under the framework of the RSA, BSA is either a company

teaming with GVRA or a subcontractor who will assist the blind

manager in operating the contract to run the dining services and

is represented by GVRA as the SLA.             This representation includes

representing BSA and the blind vendor's interests in the bidding

process, the negotiations for the Solicitation, and the subsequent

challenge in arbitration.         In other words, BSA's interests are

intertwined with GVRA's under the framework of the RSA, and GVRA

represents BSA as the subcontractor or teaming company assiting




                                        28
the blind vendor in operating the contract, and as explained above,

injuries to BSA directly affect GVRA.''

      Nevertheless, the Court also determines that BSA has standing

in this action.      To have standing to pursue an action in federal

court,


      a plaintiff must meet three requirements.      First, he
      must have suffered an injury in fact: an invasion of a
      legally protected interest. The injury must be concrete
      and   particularized  and   actual   or  imminent,   not
      conjectural or hypothetical.   Second, there must be a
      causal connection between his injury and the conduct he
      challenges, i.e., his injury must be fairly traceable to
      the challenged actions of the defendant. Third, it must
      be likely that plaintiff's injury will be redressed by
      a favorable decision of the court.


Sicar v. Chertoff, 541 F.3d 1055, 1059 (11th Cir. 2008).                First,

as explained above, BSA has suffered an injury in fact in that

BSA, as the incumbent contractor, should have continued providing

dining services under the new Solicitation award in conjunction

with GVRA.     Because GVRA, and thus BSA, was eliminated from the

selection process, BSA will now lose its incumbent status if the

contract is awarded to another party, which will result in higher

costs, lost profits, and possibly an                unsuccessful bid for the

Solicitation    if   Plaintiffs   win    in   the   arbitration.    Second,   a




^ Testimony at the hearing demonstrated that GVRA and BSA agreed to submit a
proposal for the Solicitation and had an unwritten agreement to operate the
contract if GVRA won the award as either partners for soliciting a bid and
running the contract under the RSA or as GVRA being the primary contractor with
BSA as the subcontractor for the purposes of the Solicitation. See TR 113-116.
Either way, what is clear is that GVRA and BSA are both interested parties in
this case, and they are working together to attempt to win a contract to perform
dining services pursuant to the RSA at the Naval Base.

                                        29
causal       connection     exists   between      BSA's    injury     and    Defendants'

alleged wrongful actions because if Defendants violated the RSA by

failing to award the contract to Plaintiffs or determining that

the proposal was unreasonable and removing it from consideration

without at least consulting the Secretary of Education, then that

failure resulted in BSA losing its incumbent status as well as

lost profits and other costs.^              Finally, a decision by this Court

to issue       a    preliminary injunction to maintain the                   status quo

pending       the    arbitration     will   result        in   BSA    maintaining    its

incumbent status, which will allow it to keep its employees already

working on the base in place and allow it to not incur substantial

phase-in costs when it, through GVRA, bids for the Solicitation

upon     a    successful     arbitration         challenge.          Thus,    the   Court

determines that BSA has standing in this action, and because BSA

has    standing,      its    unrecoverable        economic      harm    that    directly

impacts GVRA's injuries can be considered.                     See Johnson, 2014 WL

12540469, at *9 (rejecting the argument that because the SLA is

the actual bidder on the contract, the individual blind vendor

lacks standing in a preliminary injunction action to maintain the

status quo).

       Defendants also argue that unlike other cases where courts

have found irreparable harm, this case is distinguishable because



5 At minimum, BSA could have maintained its incumbent status pending review of
the proposal by the Secretary of Education.

                                            30
GVRA does not already have a pre-existing dining services contract

with the Naval Base.     It is true that, unlike this case, many other

cases where courts have issued preliminary injunctions to maintain

the status quo under the RSA have involved SLAs that had previously

been performing a contract at military bases, see, e.g., id. at

*l-*2; Kan. Dep^ t for Children & Families, 874 F.3d at 1230-31;

Ga. Vocational Rehab. Agency Bus. Enter. Program, 2019 WL 279992,

at *1, but for the purposes of this case, the Court finds that

distinction immaterial.     The reason it is immaterial is that GVRA,

pursuant to the RSA, teamed with an incumbent contractor who would

perform the contract with a blind vendor to bid for a solicitation,

and like cases where other courts issued preliminary injunctions.

Plaintiffs are pursing their rights under the RSA in arbitration,

and if they cannot pursue injunctive relief in this court, BSA

will   lose   its   incumbent   status.   While   BSA   is   not   currently

operating as a blind vendor on the base, were Plaintiffs to be

awarded the contract, it would be, and for the reasons described

above, BSA being ousted as the incumbent contractor will cause

harm to BSA and GVRA if they are ultimately successful in the

arbitration.    Thus, the fact that Plaintiffs do not already operate

an RSA contract on the base does not change the fact that they

will suffer irreparable harm.




                                     31
      Finally, Defendants argue that Plaintiffs have not suffered

irreparable harm because they delayed filing this request for a

preliminary       injunction.       Specifically,      Defendants       argue   that

Plaintiffs waited more than two months before seeking injunctive

relief after finding out that they had been eliminated from the

bidding process for the Solicitation.                To support this argument

Defendants cite Fla. Dep^t of Educ. Div. of Blind Servs. v. United

States   by   &    through    Carter,     No.    3:15CV203-MCR/CJK,        2015   WL

13387584, at *1 (N.D. Fla. Apr. 30, 2015), in which the district

court denied the SLA's motion for a temporary restraining order

because the SLA filed the order the day before the contract with

the Air Force was set to expire.

      Although it is generally true that ^^a party's failure to act

with speed or urgency in moving for a preliminary injunction

necessarily undermines a finding of irreparable harm," Wreal, LLC

V. Amazon.com, Inc., 840 F.3d 1244, 1248 {11th Cir. 2016) (finding

a delay mitigating irreparable harm where plaintiff waited five

months to file), in this case, the Court finds that Plaintiffs did

not   delay   filing    for     a   preliminary      injunction     such   that   it

undermines    their     arguments        for    irreparable     harm.      Rather,

Plaintiffs only waited about two-and-a-half months after finding

out that they were eliminated for consideration before filing for

preliminary relief.       The Court considers that roughly two-and-a-

half-month    period    to    be    a   reasonable    time    for   Plaintiffs    to

                                          32
consider their options under the RSA and decide to prepare for and

pursue injunctive relief while their arbitration was pending.

Moreover, unlike the Fla. Dep^t of Educ. Div. of Blind Servs. case

where the SLA waited until the day before the contract expired,

Plaintiffs in this case filed their initial Complaint about two

months prior to the expiration of the current bridge contract

between BSA and the Naval Base, which occurs on May 31, 2019.                  For

these reasons, the Court finds that the approximately two-and-a

half-month delay does not warrant a finding that Plaintiffs have

not shown irreparable harm.

      For   all    of   these   reasons,    the    Court   determines   that   the

irreparable harm exception to the RSA's exhaustion requirement

applies.®   As such, not only does this Court have jurisdiction over

Plaintiffs' request for a preliminary injunction, but also, such

requested relief is properly before this Court and available to

Plaintiffs.       As a result, the Court now turns to the merits of the

request for injunctive relief.


II.   Preliminary Injunction Requirements

      A. Likelihood of Success on the Merits


      The   first       requirement   that        the   movant   demonstrate     a

substantial likelihood          of success    on    the    merits "is   generally




® As explained above, the Court also determines that BSA has standing in this
action, and its injuries can be considered for the purposes of the irreparable
harm exception.

                                       33
considered the most important of the four."                  White v. Alcon Film

Fund, LLC, 955 F. Supp. 2d 1381, 1383 {N.D. Ga. 2013) (citing

Garcia-Mir v. Meese, 781 F.2d 1450, 1453 (11th Cir. 1986)).                   Here,

Plaintiffs' substantive claim before the arbitration panel is that

Defendants violated the RSA by not awarding them the contract and

not   consulting      the     Secretary     of     Education     before    removing

Plaintiffs'    bid     from    the    competitive       range.       In    response.

Defendants, pointing to the language of 34 C.F.R. § 395.33(b),

argue that Plaintiffs were never entitled to the contract under

the RSA and that they did not have to consult with the Secretary

of Education.        Defendants contend that although Plaintiffs' bid

was within the competitive range, it was removed after it was

determined that the price was unreasonable and therefore not ranked

among those proposals which have a reasonable chance of being

selected for a final award.



              1. Plaintiffs Are Likely to Succeed on the Merits if

                   Their    Interpretation        of   34   C.F.R.   §    395.33   is

                   Correct.


      To begin, the Court finds that Plaintiffs are substantially

likely to succeed on the merits of their claim because it appears

based on other cases, other arbitration decisions under the RSA,

Department    of    Defense    and   Navy       internal    regulations,    and    the

general   language      of    the    RSA   that     once    Plaintiffs'     bid    was



                                           34
determined to be within the competitive range, they were either to

be awarded the contract or have the bid reviewed by the Secretary

of Education to determine if an exception applied.           RSA regulation

34 C.F.R. § 395.33(a)-(b) provides:

     (a) Priority in the operation of cafeterias by blind
     vendors on Federal property shall be afforded when the
     Secretary determines, on an individual basis, and after
     consultation   with   the   appropriate      property    managing
     department, agency, or instrumentality, that such
     operation can be provided at a reasonable cost, with
     food of a high quality comparable to that currently
     provided employees, whether by contract or otherwise.
     Such operation shall be expected to provide maximum
     employment opportunities to blind vendors to the
     greatest extent possible.

     (b) In order to establish the ability of blind vendors
     to operate a cafeteria in such a manner as to provide
     food service at comparable cost and of comparable high
     quality as that available from other providers of
     cafeteria services, the appropriate State licensing
     agency shall be invited to respond to solicitations for
     offers when a cafeteria contract is contemplated by the
     appropriate property managing department, agency, or
     instrumentality. Such solicitations for offers shall
     establish criteria    under   which all responses will be
     judged. Such criteria may include sanitation practices,
     personnel, staffing, menu pricing and portion sizes,
     menu variety, budget and accounting practices. If the
     proposal received from the State licensing agency is
     judged to be within a competitive range and has been
     ranked among those proposals which have a reasonable
     chance of being selected for final award, the property
     managing department, agency, or instrumentality shall
     consult with the Secretary as reguired under paragraph
     (a) of this section. If the State licensing agency is
     dissatisfied   with   an    action   taken    relative    to   its
     proposal, it may file a complaint with the Secretary
     under the provisions of § 395.37.

34 C.F.R. § 395.33(a)-(b)(emphasis added).         Defendants argue that

subsection (b) shows that they only had to consult the Secretary


                                   35
if   Plaintiffs    were      both    in    the    competitive        range        and    had   a

reasonable chance of being selected.                    However, Plaintiffs have

presented   evidence         showing       that   being      found      to    be        in   the

competitive    range        and    being    ranked      as     a    proposal       having      a

reasonable chance of being selected are the same requirement within

the meaning of 34 C.F.R. § 395.33.                In other words, as Plaintiffs

assert, being found to be in the competitive range means that a

proposal is ^'highly rated," and a highly rated proposal—or one

that is in the competitive range—has a reasonable chance of being

selected for an award.


      First, Plaintiffs point to older regulations from the Armed

Services Procurement Regulations (ASPR), which governed federal

acquisitions      at   the        time    when    the   Department           of    Education

implemented    its      regulations          enforcing         the     RSA,        including

§ 395.33(b), which          was prior to the enactment of the                           Federal

Acquisition Regulations.             See Shoals Am. Indus., Inc. v. United

States, 877 F.2d 883, 886 (11th Cir. 1989) (explaining that the

Armed Services Procurement Act of 1947, 10 U.S.C. §§ 2301 et seq.,

governed procurements by the Department of Defense); see also 23

A.L.R. Fed. 301 (originally published in 1975) (''Federal contracts

are usually awarded under the authority of . . . the Armed Services

Procurement    Act     of    1947    (10    U.S.C.A.      §§       2301-2314).           [This]

statute[] [is] implemented by [the] procurement regulations . . .

[of] the Armed Services Procurement Regulations (ASPR), 32 CFR

                                            36
§§ 1.100 et seq."). The RSA was amended in 1974, and to implement

those   amendments,      the    Department      of   Education   promulgated

regulations through notice and comment rulemaking in 1977 and 1978.

See 42 Fed. Reg. 15802 (1977); 34 C.F.R. 266, 284 (1983).            At that

time, ASPR 3-805.2, which applied to federal procurements before

the FAR was promulgated in 1984, provided that the competitive

range ^'shall include all proposals which have a reasonable chance

of being selected for award."               To Sellers, Conner & Cuneo, 53

Comp. Gen. 440, 442 (Dec. 28, 1973) (quoting ASPR 3-805.2); see

also Sundstrand Corp. & Consol. Subsidiaries v. Comm^r, 98 T.C.

518, 522-23 (1992), aff^d sub nom. Sundstrand Corp. v. Comm^r, 17

F.3d 965 (7th Cir. 1994) (showing that regulatory requirements of

the FAR applied after April 1, 1984); see § 27.04[A][1] Armed

Services Procurement Act, CCSDN § 27.04[A][1] (explaining that the

ASPA applied to procurements prior to the promulgation of the FAR

in 1984).   Moreover, as Plaintiffs point out, earlier versions of

the FAR included all proposals that have a reasonable chance of

being   selected   for    a    final   award    within   the   definition   of

competitive range.       See 48 C.F.R. 234, 294 (1995).          Finally, the

language of 33 C.F.R. § 395.33(b) that ^'if the proposal . . . is

judged to be within a competitive range and has been ranked among

those proposals which have a reasonable chance of being selected

for final award" has not changed since the regulation was initially

promulgated.   Compare 45 C.F.R. 1369.33(b) (1977) and 42 Fed. Reg.

                                       37
15802 (March 23, 1977) with 34 C.F.R. § 395.33 (2019).         Therefore,

these earlier regulations suggest that at the time that § 395.33(b)

was promulgated, the competitive range was understood to include

those preproposals that have a reasonable chance of being selected.

     Second,   Plaintiffs   point    to   Department   of   Defense   (DOD)

regulations and Navy regulations (OPNAVs). that implement the RSA

and provide that when an SLA's bid is determined to be within the

competitive range, the SLA is awarded the contract unless the on-

site official determines an award to the SLA would adversely affect

the interest of the United States or that the SLA does not have

the capacity to operate the contract and the Secretary of Education

approves that determination.        See DOD Directive No. 1125.3, Dkt.

No. 20-1; OPNAV    Instruction   4535.IB § 2.a.(2).          However,   DOD

Directive No. 1125.3 (originally issued in 1978) was reissued in

on December 22, 2009, by DOD Instruction 1125.03 and that new

directive states that Directive 1125.3 is ''hereby canceled."           DOD

Directive 1125.03 at 4, Enclosure 1, References.            The problem is

that DOD Directive 1125.03 says that it does not apply to "full

food services, mess attendant services, or services supporting the

operating of military dining facility," and it says nothing about

the blind's priority right to operate cafeterias or anything about

a competitive range or selection for contract awards.            Id. at 1.

Further complicating things, OPNAV Instruction 4535.IB, which is

the Navy's implementation of the RSA, is based on DOD Directive

                                     38
1125.3, but unlike DOD Directive 1125.3, OPNAV Instruction 4535.IB

is still active.     See TR 45 (stating that the Navy is required to

follow OPNAV Instruction 4535.13); Department of the Navy, OPNAV

Instructions,

https://www.secnav.navy.mil/doni/opnav.aspx?RootFolder=%2Fdoni%2
FDirectives%2F04000%20Logistical%20Support%20and%20Services%2F04



500%20Redistribution%20and%20Disposal%20of%20Property&FolderCTID

=0x012000E8AF0DD9490E0547A7DE7CF736393D04&View=%7BCACF3AEF-AED4-

433A-8CE5-A45245715B5C%7D (listing OPNAV Instruction 4535.IB as

^^active" status).

     Defendants argue that based on OPNAV Instruction 4535.IB's

policy that when regulations conflict, DOD Directive 1125.03

controls, and OPNAV Instruction 4535.IB is not relevant.    However,

it is not clear that OPNAV Instruction 4535.IB conflicts with DOD

Directive 1125.03 since the DOD Directive does not provide any

regulations for solicitation and selection of RSA dining service

contracts.   Thus, at a minimum, the former DOD Directive 1125.3

and the currently active OPNAV Instruction 4535.IB suggest that

once an SLA is determined to be in the competitive range, it is to

be awarded the contract unless two exceptions apply which both

require review by the Secretary of Education—a review which did

not occur in this case.




                                   39
    Third,    other    cases      involving   the   RSA    appear    to    support

Plaintiffs' argument that once they were determined to be within

the competitive range, they should have been awarded the contract

or at least had their bid reviewed by the Secretary before it was

removed from consideration.         See Ga. Vocational Rehab. Agency Bus.

Enter. Program, 2019 WL 279992, at *5 {''As noted in the CFR, the

Government was only required to consult the Secretary after a

determination that the bid was 'judged to be within a competitive

range.'"); N.C. Div. of Servs. For the Blind v. United States, 53
Fed. Cl. 147, 164 (2002), aff'd sub nom. N.C. Div. of Servs. for

the Blind v. United States, 60 F. App'x 826 (Fed. Cir. 2003)

(treating    competitive     range     and    reasonable    chance        of   being

selected as the same thing); Kentucky, 759 F.3d at 592 ("If the

state licensing agency's proposal, according to neutral, pre-

published criteria, is within 'a competitive range' and the

Department of Education ("DOE") agrees with the state licensing

agency's assessment of the vendor's qualifications, the blind

vendor will be awarded the contract." (citing 34 § 395.33(a), (b)).

Moreover, arbitration panels have also concluded that under the

RSA, the United States must consult with the Secretary of Education

before removing from consideration an SLA determined to be within

the competitive range.            See Ga. Vocational Rehab. Agency Bus.

Enter.   Program,     2019   WL    279992,    at    *4-5   ("In     the    Colorado

Arbitration, the State Licensing Agency was eliminated from the

                                       40
competitive range because of price, and the Air Force did not

consult with the Secretary of Education at any time about the issue

of price reasonableness. The arbitration panel found that ^the Air
Force Violated 34 C. F. R. § 395.33(a) when it failed to consult

with the Secretary of Education.'     The panel further reasoned that

^even if the state licensing agency's bid is not within the

competitive range set by the contracting agency, the matter still
must be returned to the Secretary to decide, after consulting with

the contracting agency, if the blind vendor can provide an
operation at a reasonable cost, with food of a high quality.'
Similarly, in the Ohio Arbitration, the Ohio Arbitration panel
majority ruled that Mt]he statutory and regulatory scheme make it
clear that an SLA's bid cannot be rejected without consulting with

the Secretary of Education who makes the final decision. 34 C.F.R.

§ 395.33(a).'" (quoting Colo. Dep't of Human Servs. Div. of

Vocational Rehab. Bus. Enter. Program, Case No. R-S/10-06 (May 20,

2012), and Opportunities for Ohioans with Disabilities v. United

States Dep't of the Air Force, No. R-S/16-08 (Feb. 22, 2018))).

     Finally, Don James and Charlie Garrett testified that in their
years of experience dealing with contracts under the RSA, it was
their understanding that the SLA was always awarded the contract

after their price was determined to be within the competitive

range.    See TR 82, 105.      Don James also testified that he
understood, based on his experience, that being in the competitive

                                 41
range was synonymous with having a reasonable chance of being

selected for a final award.        TR 81-82.   Finally, Mark Brock in

response to the question of ''if you're one of the highly, most

highly rated bids, does that mean you've got a reasonable chance

of receiving the award; is that why you're in the competitive

range?" answered "[y]ou have a reasonable chance." TR 71.             While

these individuals' understanding of how the RSA operates is not

controlling, it is relevant and supports Plaintiffs' position.

     Based on all of this, the arbitration panel could likely find

that Defendants violated the RSA by not awarding Plaintiffs the

contract after they were determined to be in the competitive range

or by not at least consulting with the Secretary of Education.

Plaintiffs   have   pointed   to    regulatory   history,      case    law,

arbitration decisions, and evidentiary testimony to support their

view.   If Plaintiffs are correct, and the Court finds that there

is a substantial likelihood that they are, then once their bid was

determined to be within the competitive range, pursuant to the

RSA, Defendants should have either awarded them the contract or

consulted with the Secretary to see if an exception applied.

Defendants did neither of these things.


             2. Even if Defendant's      Interpretation   of   34     C.F.R.

               § 395.33 is Correct, Plaintiffs Are Still Likely to

               Succeed on the Merits




                                    42
       Defendants have pointed to some evidence that supports their

view that before they were required to consult the Secretary,

Plaintiffs' bid not only had to be within the competitive range,

but also had to be ranked among those proposals with a reasonable

chance of being selected.          The current FAR provisions governing

federal government procurements generally contemplate the ability

of the government, even after determining that a bidder is within

the competitive range, to remove a bid from the competitive range

if it is determined to be unreasonable.           FAR 15.306(c)(3) provides

that


       (3)   If    the   contracting    officer,       after   complying    with
       paragraph (d)(3) of this section, decides that an offerer's
       proposal should no longer be included in the competitive
       range, the proposal shall be eliminated from consideration
       for award. Written notice of this decision shall be provided
       to unsuccessful offerers in accordance with 15.503.

48 C.F.R. § 15.306.        Thus, this section contemplates the ability

of a contracting officer when making government procurements of

contracts     to    remove    a   bid    from    the     competitive     range.

Additionally, at least one case from the United States Court of

Federal Claims, in the similar context of a bid protest under the



■' It should be noted that the FAR governs the procurement of government contracts
generally, but those regulations do not implement the provisions of the RSA.
In other words, the RSA and its implementing regulations have been passed in
addition to and separate from the FAR regulations. The Court points this fact
out to note that while the FAR may provide regulations for the procurement of
government contracts generally. Congress passed the RSA to change the normal
government contracting procedures for the benefit of the blind, and as such,
the RSA might require a different result than the general FAR regulations would
otherwise with certain government contracts. Nevertheless, for the purposes of
this section, the FAR appears to contemplate the ability of a contracting
officer to remove a bid from the competitive range.

                                        43
RSA, rejected the argument that once an SLA's bid is determined to

be within the competitive range, it must be awarded the contract.

State V. United States, 134 Fed. Cl. 8, 22 (2017).          Moreover, the

court also treated the language of having a reasonable chance of

being selected for the final award as being a separate and

independent requirement.    Id. at 23 (^^There is no indication in

the record before the court, thus far, that the State of Texas has

been ranked by the Air Force as ^among those proposals which have

a reasonable chance of being selected for final award' based on

price and technical acceptability so. as to trigger the Air Force's

obligation before award to consult with the United States Secretary

of Education." (quoting 34 C.F.R. § 395.33(b)).          Nevertheless, the

Court of Federal Claim's decision appeared to contemplate that the

Secretary of Education would have a final say in the matter before

a contract was awarded under the RSA, whether under 33 C.F.R.

§ 395.33(a) or § 395.33(b).     See id. at *23 (''The Air Force has

not yet completed its evaluation process, as set forth in the

solicitation, or consulted with the United States Secretary of

Education   regarding   contractor    selection,   nor    has the   United

States Secretary of Education had the opportunity to make her

determination, as required by 34 C.F.R. § 395.33(a).").

     Assuming based on the current FAR provisions and the State v.

United States decision that Plaintiffs do not get an automatic

award if they are determined to be within the competitive range

                                     44
and that Defendants' interpretation of § 395.33(b) is correct, the

Court finds that            Plaintiffs    are    still substantially likely to

succeed    on    the    merits        because     their   bid    price     was   likely

reasonable—meaning that Defendants had to at minimum consult with

the   Secretary        of    Education     before     removing     their    bid   from

consideration.     This is so based on the credible evidence produced

during the hearing and the cases cited herein.                      The arbitration

panel could likely find that based on the facts presented in this

case, Plaintiffs' proposal was reasonable, and, as such, their bid

had a reasonable chance of being selected.                      In other words, the

arbitration      panel        could      likely     conclude      that     Defendants'

determination     that       Plaintiffs'     bid    price   was    unreasonable     was

erroneous.      Ga. Vocational Rehab. Agency Bus. Enter. Program, 2019

WL 279992, at *1, *7 (finding that SLA was substantially likely to

succeed on the merits where government failed to follow its own

regulations for determining which proposals should be included in

the competitive range and determined that although the SLA's bid

was technically acceptable, its price was unreasonable.).                         Thus,

because Defendants failed to consult the Secretary in any respect,

they likely violated the RSA.

      First, Plaintiffs' bid was likely reasonable because there is

credible evidence that they lowered the original bid price that

was initially determined to be within the competitive range twice

during    negotiations         with    Defendants.        During   the     evidentiary

                                            45
hearing, both         parties presented conflicting testimony on this

point.    Stacy McClendon testified that after the Navy entered into

sole-source negotiations with Plaintiffs, Plaintiffs refused to

lower their price at all for the Solicitation bid.                   TR 26-27, 34.

Don James and Charlie Garrett who were also on the call testified

that they lowered their bid, not just once, but twice.                        TR 90,

109.     Considering the credibility of the witnesses' testimonies

and the overall weight of the evidence, the Court concludes that

Plaintiffs      did    offer    to    lower   their   price.     See    id.    at   *7

(explaining that the government's witnesses gave inconsistent

statements regarding the process for determining whether a price

for an SLA bid was competitive based off of the price of meals at

Army base).      Specifically, the Court finds credible evidence that

Plaintiffs final offer was $130,000 per month.                       Therefore, if

Plaintiffs, after being considered one of the most highly rated

proposals and being placed in the competitive range, lowered their

price even further, the Court finds that the lower price had a

reasonable chance of being selected.

       The Court found Ms. McClendon's testimony less persuasive and

credible than that of Mr. James and Mr. Garrett.                     Ms. McClendon

stated that she determined that Plaintiffs' bid was unreasonable

because of elements that concerned her, namely Plaintiffs' alleged

failure    to    justify        its     increased     profit   and     the    general

administrative rate.           TR 36.   Ms. McClendon based her determination


                                           46
on a price calculation that included a minimum price, maximum

price, and a target price allegedly based off of a reduction in

meals needed at the base that had changed from the original 2015

contract.     TR 18-21.     However, in the Solicitation, the number of

meals listed under Technical Exhibit Number 2 entitled ^'Daily

Workload Estimates" was identical to the number of meals listed

under   the   same   section   for   the    2015 contract as   well as the

subsequent bridge contracts.           See Exhibits 4-6.         Mark Brock

testified     that    the      technical     exhibits   are    included   in

solicitations so that the contractor can know what to expect and

''put his bid in accordingly," such as figuring out how many people

need meals served.     TR 57.    Don James testified that these workload

estimates are used by the contractors because it tells them "what

you're doing going forward" while documents like Technical Exhibit

1, entitled "Hours of Operation," just include historical data.

TR 75; Dkt. No. 12-3 at 46-48.        Thus, Ms. McClendon was basing her

range of reasonable proposals off of an alleged decrease in meals

that was not reflected in the Solicitation to bidders.             Moreover,

Don James testified that a change in the amount of meals, unless

an extremely large amount, would not otherwise change the price of

a bid because the labor costs would be the same.              TR 76-77.   So,

not only was the basis for Ms. McClendon's target price not

included in the Solicitation, but it was also not a reasonable

basis for expecting lower costs from dining services bidders for

                                       47
the Solicitation.      These facts lead the Court to conclude that

Plaintiffs reduced their price to $130,000.

     Second, the $130,000 price was likely reasonable in that it

was very close to the former contract that BSA had with the Naval

Base and close to the bridge contracts that BSA executed with the

Naval Base.     BSA's prior contract with the Naval Base from 2015 to

2018 was $125,502 per month.        TR 14; Ex. 1.      Every year, the cost

of the contract for dining services at the Naval Base increases

because   the   cost   of   labor   increases      annually    pursuant    to   a

collective bargaining agreement between the contractor and the

employee union; the Navy makes adjustments to the price of the

contract to account for this increased cost.             TR 17, 78.       After

the 2018 contract expired, BSA and the Naval Base entered into the

first bridge contract from October 2018 to January 2019 for

$127,642, which only reflected an increase based on the labor union

rates that had increased by three percent.             TR 14; Ex. 1.      Then,

the second bridge was entered into in February 2019 and lasts until

May 31, 2019 for a price of $132,700 per month. Don James testified

that this increased price reflected the temporary nature of a

bridge contract and the inherent risks involved.®             TR 93.   However,

Don James did not increase the price in the first bridge because

he   believed    its   purpose   was   just   to    allow     them   to   finish



8 Mark Brock also confirmed that bridge contracts are typically higher priced.
TR 55.


                                       48
negotiations for a longer five-year contract.           TR at 93.    Finally,

the- proposed third bridge for June 2019 to May 31, 2020 is

$128,855, and that number was offered by the Navy—i.e., it has

already been determined to be reasonable for the purposes of that

bridge.   TR 93-94; Ex. 1.

      Based on these numbers. Plaintiffs can likely show that their

offer of $130,000 was reasonable.          $130,000 is only 1.8% more than

the $127,642 that the Navy determined to be reasonable.                 TR 30,

55.   Plaintiffs' $130,000 proposal is even closer to the Navy's

proposal of $128,855 for the year-long proposed third bridge.

Finally, although the second bridge was only a short three-month

contract, the $130,000 is still over $2,000 less per month than

that approved price.       All of this shows that Plaintiffs' proposal

was likely reasonable, especially combined with the fact that they

lowered their proposal from about $134,000^ to $130,000.

      Third, Plaintiffs' bid was also likely reasonable because the

reason that the price was higher than other agreements between BSA

and the Naval Base and other proposals for the Solicitation was

because of the added cost of paying a blind manager—i.e., the whole

purpose behind dining services contracts under the RSA.              Don James



5 Although the Parties dispute whether the initial bid was for $134,100 per
month or $134,700 per month, the Court does not find this dispute to be material
or necessary to resolve for purposes of this Order. The important point is
that whatever the number, it was initially determined to be in the competitive
range, and then, the Court has already found that Plaintiffs lowered their bid
to $130,000, which is the operative number for determining whether Plaintiffs'
proposal was reasonable.

                                      49
testified that BSA historically had two managers operating the

dining   services     contract-an     assistant    manager   and   a   project

manager.    TR 86-87.     But, when BSA teamed with GVEIA to bid for the

contract under the RSA, they added a new management position for

a blind manager who would be responsible for operating the entire

contract.    TR 84-88.      This fact is supported by Mark Brock's letter

to Plaintiffs informing them that their bid was removed from

consideration.      See Dkt. No. 9-1.       Defendants wanted Plaintiffs to

substitute the blind manager for one of the existing managers, but

as Don James and Charlie Garrett explained, such a substitution

would not be possible because although he or she would be trained

in operating vending facilities generally, a military contract on

a large naval base is much more complicated than other civilian

contracts.       TR 84-88, 108-109.     As such, the blind manager would

need to be trained and mentored by the two existing BSA managers

on how to operate the contract.         Id.

     Don James explained that the addition of the blind manager

was the main reason for GVRA's initial bid of $134,100^° on the

Solicitation.      TR 89.    The blind manager cost approximately $6,000

per month. Id. The prior 2015 contract, adjusted for annual union

rates, was $127,642, and adding a blind manager for $6,000 per

month results in just under $134,000.             Id.   In passing the RSA,




  Or $134,700.    See supra, note 9

                                       50
^'Congress intended to provide blind persons with substantive

priority over the non-blind to operate vending facilities in

federal buildings" and ''enacted the Act to provide 'blind persons

with    remunerative   employment,'        to   enlarge     'the    economic

opportunities of the blind,' and to stimulate 'the blind to greater

efforts in striving to make themselves self-supporting.'"                 Ga.

Dep't of Human Res., 915 F.2d at 1498-99 (quoting 20 U.S.C.

§ 107(a)).   In other words, the RSA was designed to interrupt the

normal contracting process to provide priority for blind vendors,

which would inherently involve the government paying a higher price

than they would if they could just select the lowest bidder. Here,

Plaintiffs' bid was a higher price because of the addition of the

blind manager who would run the contract.         Moreover, in an effort

to appease Defendants, Plaintiffs lowered their bid price to

$130,000 such that GVRA would absorb the bulk of the cost of

mentoring the blind manager.      TR 88-90, 109.      Nevertheless, even

with that concession.     Defendants removed Plaintiffs' bid from

consideration.     Based on these facts. Plaintiffs will likely be

able to show the arbitration panel that their bid was reasonable

in light of the purpose of the RSA since its higher price was due

to the addition of a blind manager.

       Finally,   Plaintiffs   will    likely   be   able    to    show   that

Defendants violated the RSA because Defendants failed to abide by

the Solicitation's own language that said if an SLA's bid was

                                      51
determined to be within the competitive range. Defendants would

negotiate solely with the SLA for the purpose of facilitating the

contract.   Specifically, the Solicitation stated that

     Pursuant to 20 USC 107 and 34 CFR 395.33, a Randolph-
     Sheppard Act (RSA) State Licensing Agency (SLA) that
     submits an offer will be granted a priority in the source
     selection. If an SLA submits an offer that is in the
     competitive range, the Contracting Officer may initiate
     discussions solely with the SLA for the purpose of
     facilitating an award to the SLA without further
     consideration of the other Offerers.

Dkt. No. 12-3 at 80.    In addition, after Defendants had received

Plaintiffs' initial bid, the contract specialist sent an email to

Plaintiffs repeating this exact same language. "Facilitate" means

"[t]o make the occurrence of (something) easier; to render less

difficult."     Facilitate, Black's Law Dictionary (10th ed. 2014).

Here, Defendants arguably failed to honor this provision of the

Solicitation.     Based on the facts discussed above, even though

Plaintiffs had a price that was relatively near BSA's prior

contract and was close to or even less than some of BSA's bridge

contracts, the price was higher due to the addition of a blind

manager, and Plaintiffs lowered their initial price in an effort

to negotiate with Defendants, Defendants still removed Plaintiffs

from consideration after two phone call discussions.     See TR 107.

No evidence in the record suggests that Defendants took steps to

make it easier to award the contract to Plaintiffs.      Rather, the

evidence shows that Defendants established a minimum, maximum, and



                                  52
target price based on a decrease in meals that was not readily

apparent, if present at all, in the Solicitation and determined

that Plaintiffs' price was not reasonable based off of that range

and two phone calls on the same day.                  Defendants indicated to

Plaintiffs that they would ^''let the [contracting officer] know"

and ended the conversation.           TR 34.     Defendants did not follow up

with       Plaintiffs,    offer     concessions      or   inducements     to    get

Plaintiffs to lower their price, or otherwise make any efforts to

make the occurrence of awarding the contract to Plaintiffs easier.

Thus, for      this   additional reason.          Plaintiffs'    price   (and   the

lowering of their initial price) was likely reasonable in light of

the language of the Solicitation, and Defendants likely violated

the RSA by removing Plaintiffs from consideration without at least

consulting the Secretary of Education.

       In summary, the Court is not tasked with deciding whether or

not Defendants violated the RSA.               That job is for the arbitration

panel.       Nevertheless, for Plaintiffs to succeed in their request

for    a    preliminary    injunction,     they    must   show   that    they   are

substantially likely to succeed on the merits.               Based on the facts

discussed      above,     the     Court   determines      that   Plaintiffs     are

substantially likely to succeed on the merits such that preliminary

injunctive relief is warranted in this case.                     If Plaintiffs'

position      is   correct   that ''competitive        range" and "reasonable

chance of being selected for final award" mean the same thing and

                                          53
that they are entitled to an award once they're found to be within

that range, then Defendants likely violated the RSA since they

were deemed to be within the competitive range.       Alternatively,

even under Defendants' interpretation of those terms as being two

separate requirements. Plaintiffs are still likely to succeed on

the merits because their proposal was likely reasonable, which

means that, at minimum. Defendants had to consult the Secretary of

Education before removing Plaintiffs' bid from consideration.

Either way. Plaintiffs have a strong case on the merits under the

RSA in their arbitration challenge.       The first factor weighs in

favor of granting Plaintiffs' request.


     B. Substantial Threat of Irreparable Injury

     Looking to the second factor, the substantial threat of

irreparable injury, the Court has already found that Plaintiffs

have shown that they will experience irreparable injury without

preliminary injunctive relief to maintain the status quo pending

the outcome of the arbitration.      See supra Section I.A.; see also

Johnson, 2014 WL 12540469, at *8 {'"Turning to the second factor,

the Court has already determined that irreparable harm is likely

to   occur   absent   preliminary   relief.   This   factor   supports

Plaintiffs as well."); Kan. Dep't for Children & Families, 874

F.3d at 1250 ("Courts apply the same irreparable harm standard in

the failure-to-exhaust context as in the preliminary injunction


                                    54
context."). As such, this factor also supports Plaintiffs' request

for a preliminary injunction.


       C. The Balance of the Equities

       The third preliminary injunction prerequisite requires the

Court to compare the harm to the movant in the absence of the

preliminary injunction with the harm to the nonmovant in granting

the preliminary injunction.            Specifically in this case, the Court

must determine whether the harm to Plaintiffs of losing out on the

contract    and    the    sunk   costs    and   profits      involved    in   losing

incumbent   status        without    having   any   remedy    to   pursue     damages

against the United States if they are successful at arbitration

outweighs the harm to the United States of not being able to award

a contract to another party and maintaining a temporary bridge

contract with BSA until the arbitration is completed.                 In balancing

the equites, the Court finds that they weigh in Plaintiffs' favor.

       The harm to Plaintiffs has been sufficiently described above.

As for the      harm to      Defendants of being forced to maintain a

contract    with    BSA as opposed to awarding the                 Solicitation to

another party, that harm is mitigated by the fact that BSA is

already an incumbent contractor that can continue dining services

pending the result of the arbitration.               Other courts considering

this   factor     under    similar    circumstances    have    reached      the   same


conclusion.        See Kansas, 171 F. Supp. 3d at 1157 (finding the



                                         55
balance    weighing        in   plaintiff's     favor    because      [w]ith    a

preliminary injunction, the Army can continue procuring its needed

services under the RSA's provisions instead of from the AbilityOne

vendor. Conversely, without an injunction, the Army would procure

the services from the AbilityOne vendor, leaving Kansas unable to

recover monetary damages if Kansas prevails in arbitration"); Ga.

Vocational Rehab. Agency Bus. Enter. Program, 354 F. Supp. 3d at

701 (rejecting the government's argument that preserving the

status quo harms defendant because allowing the vendor to continue

operating services at the base would require the government ''to

remain    bound   to   a    contract   beyond    its    expiration    date"    and

concluding instead that "the            balance of equities and           public

interest in granting a temporary restraining order weigh in favor

of Plaintiffs").

     Although it is true as discussed above that BSA is not

currently operating pursuant to the RSA with a blind vendor on the

Naval Base like other cases, the fact remains that BSA can continue

providing services—and thus maintain its advantageous incumbent

status for GVRA—while the arbitration is pending.                    This result

still follows the polices of the RSA because it will allow GVRA to

pursue its rights in arbitration on behalf of itself and BSA while

maintaining the benefit of having an incumbent contractor to work

with the blind vendor upon completion of the arbitration.                Without

an injunction. Plaintiffs will lose out on these benefits, incur

                                       56
lost profits, and potentially lose the ability to competitively

bid for the solicitation after a favorable arbitration decision.

     Moreover, BSA agreed during the hearing to perform any bridge

contract at the price of $130,000 per month—a price in the middle

of the range for the proposed third bridge contract—which will

mitigate the financial impact on Defendants having to pay a higher

price than they would otherwise if they awarded the contract to

another party.    See TR 99:8-15; Exhibit 3.    Thus, based on all of

these facts, the Court finds that the harm of not awarding a

preliminary    injunction   to   Plaintiffs   outweighs   the    harm   to

Defendants of maintaining the status quo pending the underlying

arbitration.



     D. Public Policy

     Turning to the final factor of public policy, this factor is

neutral.   Plaintiffs argue that public policy weighs in favor of

granting a preliminary injunction because BSA will continue to

provide high quality food services on the base for a reasonable

price, the purpose of enlarging economic opportunities for the

blind will be preserved, and the '"pause" in maintaining the status

quo is contemplated in the RSA in that the Defendants should have

consulted with the Secretary before eliminating their bid and now

approval must be sought from the arbitration panel.             Defendants

contend that a preliminary injunction is not in the public interest



                                   57
because American tax payers will have to bear the burden of the

Navy paying a higher cost on its contracts, the parties are

circumventing    the    congressionally   prescribed   administrative

process which undermines public faith in government, and granting

the preliminary injunction would harm the other parties who are

bidding for the contract.

     Here, Defendant is correct that a preliminary injunction

would harm the other parties bidding for the award and that tax

payers would have to bear the cost of any increased price.

However, if Plaintiffs were entitled to the contract, which the

arbitration panel may conclude, then the other bidders never would

have received the contract award, and Congress anticipated tax

payers paying a higher price under the RSA to enlarge opportunities
for the blind.   Otherwise, the Navy could always give the contract

to the lowest bidder.     Plaintiff is correct that BSA can continue

to provide dining services on the base as it has been doing and

the quality of their services is not in question, and maintaining

the status quo-and thus the benefits of BSA's incumbent status-

while GVRA asserts its rights under the RSA in arbitration furthers

the RSA's goal in enlarging opportunities for the blind.     But, BSA

will not be performing as a blind vendor during the pendency of

the arbitration.       Finally, the Court finds Defendants' argument

about undermining public trust and Plaintiffs' argument regarding

the pause contemplated by the RSA to be unpersuasive.        As such.

                                   58
based on these facts, the Court concludes that this factor is

neutral.    Kansas, 171 F. Supp. 3d at 1157 {''This factor thus is

neutral."); Johnson, 2014 WL 12540469, at *9 ("The final factor

supports both parties equally.").

     Because the Court finds that Plaintiffs have established that

they are substantially likely to succeed on the merits of their

claim, will suffer irreparable harm if this preliminary injunction

is not granted, that the balance of the equities weighs in their

favor, and that a preliminary injunction is not contrary to the

public     interest,   it   GRANTS   Plaintiffs'   application    for   a

preliminary injunction.

     Because     the   Court   grants     Plaintiffs'   request   for   a

preliminary injunction, it must determine whether or not to order

that Plaintiffs post a bond to cover any wrongful damages that

Defendants might suffer as a result of the injunction.            Federal

Rule of Civil Procedure 65(c) provides that a "court may issue a

preliminary injunction . . . only if the movant gives security in

an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully

enjoined."     However, here. Defendants have not asked the Court to

require Plaintiffs to post such security.          Thus, "[gjiven this

decision, the Court exercises its discretion under the rule and

requires no security."      Kansas, 171 F. Supp. 3d at 1165.




                                     59
                                   CONCLUSION


      For    the    reasons     stated.    Plaintiffs'        Application      for   a

Preliminary Injunction, dkt. no. 9, is GRANTED.                       Specifically,

Plaintiff's Application for a Preliminary Injunction is GRl^NTED as

follows:


  1. Defendants, The United States of America, by and through the

     Honorable      Patrick     Shanahan,      Secretary    of   Defense      and   the

     Honorable Richard V. Spencer, Secretary of the Navy, and any

     of     its    divisions,    subdivisions,        or    agencies    are    hereby

     ENJOINED       from      proceeding       with   the     procurement       under

     Solicitation      No.     N68836-18-Q-0009       until    such    time    as   the

     arbitration proceeding initiated by GVRA pursuant to the RSA

     is concluded.


  2. Defendants are ENJOINED from (i) making any award decision

      pursuant to Solicitation No. N68836-18-Q-0009, (ii) entering

     into a contract under Solicitation No. N68836-18-Q-0009, and

     commencing performance of such contract.

   3. Moreover, Defendants are hereby ORDERED to maintain their

     contractual relationship with BSA as the incumbent contractor

      performing dining services at Naval Submarine Base, Kings

      Bay, Georgia, through a bridge contract until such time as




  To the extent that Dkt. No. 2 is a separate motion asking this Court for the
same relief as Dkt. No. 9, it is also GRANTED.

                                          60
  the arbitration proceeding initiated by GVRA pursuant to the

  RSA is concluded.


4. It is further ORDERED that any such bridge contract shall not

  be less than $128,855 per month as the Navy has already

  proposed that price for the proposed third bridge contract,

  nor exceed $130,000 per month as BSA has agreed to pay until

  such time as the arbitration proceeding initiated by GVRA

  pursuant to the RSA is concluded.

5. Finally, all Parties are hereby ORDERED to notify the Court,

  by notice on the docket, as soon as they become aware that

  the arbitration proceeding initiated by GVRA pursuant to the

  RSA is concluded.   This Preliminary Injunction shall remain

  in effect until the Court receives such record notice.




  SO ORDERED, this 30th day of May, 2019.




                       RON   LISA GODBEY WOOD, JUDGE
                       UNITED STATES DISTRICT COURT
                       SOUTHERN    DISTRICT OF GEORGIA




                              61
